UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended January 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-53480 CHINA WIND ENERGY INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No.2 Haibin Road, Binxi Developing Area Heilongjiang Province People’s Republic of China 150000 +86 451 87009618 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS As of March 13, 2009, the registrant’s outstanding common stock consisted of 51,902,250 shares. Table of Contents PART I FINANCIAL INFORMATION F-1 Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II OTHER INFORMATION 9 ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCCEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 2 PART I – FINANCIAL INFORMATION China Wind Energy Inc. And Subsidiaries (A Development Stage Company) Consolidated Balance Sheets January 31, 2009 July 31, 2008 (Unaudited) Assets Current Assets Cash and cash equivalents $ 319,013 $ 80,348 Accounts receivable, net 20,779 28,970 Advances to suppliers (Note 5) 406,617 416,210 Inventories, net (Note 6) 433,054 563,851 Prepaid expenses 165,067 182,236 Total current assets 1,344,530 1,271,615 Prepayment and deposit (Note 7) 897,880 1,064,710 Due from related parties (Note 8) 834,360 1,020,049 Property and equipment, net (Note 9) 7,852,572 7,225,540 Goodwill 8,110,960 8,110,960 Intangible assets, net (Note 10) 12,012,356 12,166,785 Deferred charges 7,186 6,288 Total Assets $ 31,059,844 $ 30,865,947 Liabilities & Shareholders' Equity Current Liabilities Accounts payable and accrued liabilities $ 581,813 $ 338,429 Customer deposit 91,023 11,676 Other payables 183,805 116,636 Short term loans (Note 11) 1,125,330 120,582 Due to related parties (Note 12) 73,647 56,363 Wages payable 49,069 26,986 Other advance receipts (Note 13) 7,677,672 7,603,673 Total current liabilities 9,782,359 8,274,345 Minority Interests 2,400,075 2,607,965 Stockholders' Equity Common stock; 400,000,000 and 10,000 shares authorized, respectively; 0.0001 and 0.13 par value, respectively; 51,902,250 and 1 shares issued and outstanding, respectively 5,191 5,191 Additional paid-in capital 20,335,701 20,335,701 Subscription receivable - - Accumulated other comprehensive income 43,682 44,369 Accumulated deficit during development stage (1,507,164 ) (401,624 Total Stockholders' Equity 18,877,410 19,983,637 Total Liabilities & Stockholders' Equity $ 31,059,844 $ 30,865,947 The accompanying notes are an integral part of these financial statements F-1 China Wind Energy Inc. And Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) ThreeMonths ThreeMonths SixMonths SixMonths Nov. 27,2006 Ended Ended Ended Ended (Inception) to January 31, 2009 January 31, 2008 January 31, 2009 January 31, 2008 January 31, 2009 Revenue $ - $ - $ - $ - $ 148,383 Cost of goods sold - - (204,873 ) Gross profit - (56,490 ) Operating expenses Selling expenses 23,217 - 46,052 - 49,837 General and administrative 347,807 70,143 668,191 94,967 1,111,177 Research and development 132,419 - 392,232 - 392,232 Provision (Reversal) onallowance of obsolescence 121,785 - 232,979 - 128,713 Total operating expenses 625,228 70,143 1,339,454 94,967 1,681,959 Income(Loss) from operations (625,228 ) (70,143 ) (1,339,454 ) (94,967 ) (1,738,449 ) Other income (expenses) Interest income 36 - 301 - 495 Interest expense (39,544 ) - (53,873 ) - (62,611 ) Loss on disposal of assets 2 (331 ) (9,261 ) (331 ) (9,261 ) Gain(Loss) on physical count of inventories - (26,831 ) Government grant income 87,738 - 87,738 - 87,738 Total other income (expenses) 48,232 (331 ) 24,905 (331 ) (10,470 ) Income(Loss) before and income taxes and minority interests (576,996 ) (70,474 ) (1,314,549 ) (95,298 ) (1,748,919 ) Income taxes - Minority interests 90,161 - 209,009 - 241,755 Net income (loss) (486,835 ) (70,474 ) (1,105,540 ) (95,298 ) (1,507,164 ) Other comprehensive income (loss) Foreign currency translation 689 2,186 (687 ) 2,391 43,682 Comprehensive income (loss) $ (486,146 ) $ (68,288 ) $ (1,106,227 ) $ (92,907 ) $ (1,463,482 ) Earnings (Loss) Per Share,Basic and Diluted (0.01 ) - (0.02 ) (0.01 ) Weighted Average Shares Outstanding, Basic and Diluted 51,902,250 22,863,555 51,902,250 13,030,823 The accompanying notes are an integral part of these financial statements F-2 China Wind Energy Inc. And Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Six Months SixMonths Nov. 27,2006 Ended Ended (Inception) to January 31, 2009 January 31, 2008 to January 31, 2009 Cash Flows From Operating Activities Net Loss $ (1,105,540 ) $ (95,298 ) $ (1,507,164 ) Adjustments to reconcile net income to net cash provided byoperating activities: Minority interest (209,009 ) - (241,755 ) Depreciation 41,703 204 56,186 Amortization 155,020 - 206,339 Loss on disposal of assets 9,261 - 9,261 Loss(Gain) on physical count of inventories - 331 26,831 Provision(Reversal) on allowance of obsolescence 232,979 - 202,855 Common stock issued for services - - 17,850 Changes in operating assets and liabilities: Accounts receivable, net 8,191 - 7,765 Advances to suppliers 9,593 - (43,497 ) Inventories (102,266 ) - (3,819 ) Prepaid Expenses 17,169 - 18,917 Prepayment and deposit 166,830 19,796 (13,624 ) Deferred charges (898 ) - (898 ) Accounts payable and accrued liabilities 243,384 25,158 311,342 Customer deposit 79,347 - 42,645 Other payables 67,169 - 72,405 Wages payable 22,083 - 49,069 Net cash provided by operating activities (364,984 ) (49,809 ) (789,292 ) Cash Flows From Investing Activities Purchases of property and equipment (684,449 ) (5,121 ) (1,158,485 ) Proceeds from disposal of assets 7,311 - 7,311 Cash acquired on acquisition - 173 314,713 Proceeds from repayment of related parties loan 185,689 - 455,650 Net cash used in investing activities (491,449 ) (4,948 ) (380,811 ) Cash Flows From Financing Activities Proceeds from short term loans 1,004,748 - 1,049,747 Loan from (repayment to) shareholder - (20,000 ) - Proceeds from related parties 17,284 - 66,989 Proceeds from issuance of common stock - 100,000 100,001 Net cash provided by (used in) financing activities 1,022,032 80,000 1,216,737 Effect of exchange rate changes on cash 73,066 2,391 272,379 Net increase in cash and cash equivalents 238,665 27,634 319,013 Cash and cash equivalents, beginning of period 80,348 1,278 - Cash and cash equivalents, end of period $ 319,013 $ 28,912 $ 319,013 Supplemental disclosure information: Interest expense paid $ - $ - $ 8,738 Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements F-3 China Wind Energy Inc. And Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.ORGANIZATION AND BUSINESS BACKGROUND The Company was incorporated in Nevada on May 8, 2006, under the name Pooch Pal Beverages Inc., andchanged its name to K-Care Nutritional Products Inc. On November 29, 2007, the Company changed its nameto China Wind Energy Inc. On November 20, 2007, aformer President of the Company entered into a Stock Purchase Agreement withJian Ren, a resident and citizen of the Hong Kong SAR of the People’s Republic of China (the “Purchaser”),pursuant to which the Purchaser agreed to purchase 5,950,000 shares of the Company’s common stock, $0.0001par value, from the former President of the Company for $50,000.
